Case 3:19-cv-00125-DP.]-FKB Document 1 Filed 02/15/19 Page 1 of 14

souHERN Diarnn;r ci'.'il'."§é§¢"§'m
. _.£ D

    

IN THE UNITED STATES DISTRICT COURT

 

FOR THE soUTHERN DISTRICT oF MlsslssIPPl FEB 1 5 2019
NoRTHERN DIVIsloN _
JANIE MYLES PLAINTIFF

,,.
Vs. CIVIL ACTION N0.3`l ‘Y~C |H QS'Mf-B

HINDS COUNTY SHERIFF VICTOR MASON,
IN HIS OFFICIAL AND INDIVIDUAL CAPACITIES,
AND HINDS COUNTY, MISSISSIPPI ` DEFENDANTS

M
(Jury Trial Demanded)

COMES NOW, Plaintiff Janie Myles, by and through her attorney, Lisa M. Ross,

and tiles this her Complaint against the Defendants, as follows:
JURISDICTION AND VENUE

1. This suit is authorized and instituted pursuant to 42 U.S.C. § 1983 and the First and
Fourteenth Amendments of the United States Constitution. Jurisdiction of the Court is
invoked pursuant to 28 U.S.C. § 1331.
2. Venue is proper pursuant to 28 U.S.C. § 139l(b). A substantial part of the events
or omissions giving rise to these claims acts complained of by Plaintiff occurred in the

Northern Division of Southern District of Mississippi.

Case 3:19-cv-00125-DP.]-FKB Document 1 Filed 02/15/19 Page 2 of 14

PARTIES

3. Plaintiff Janie Myles (hereinafter “Myles”) is an adult African-American female
resident citizen of Hinds County, Mississippi.
4. Defendant Victor Mason (hereinafter “Mason”) is the Sheriff of Hinds County,
Mississippi. At all times material herein, Mason was acting as a policy maker and within
the course and scope of his employment as Sheriff of Hinds County, Mississippi. Mason,
who enjoyed the exclusive right to hire and fire employees, may be served with process of
this Court by service on him at his business address at the Hinds County Sheriff’s Oftice,
407 East Pascagoula Street, Jackson, Mississippi. Victor Mason also is sued in his
individual capacity.
5. Defendant Hinds County, Mississippi is a county organized and existing under and
by virtue of the laws of the State of Mississippi. This defendant may be served with process
of this Court in care of its agent for service, Darrel McQuirter, President, Hinds County
Board of Supervisors, Hinds County Chancery Court Building, 316 South President Street,
Jackson, Mississippi.

§TATEMENT OF FACTS
6. On or about January 4, 2016, Victor Mason took the oath of office as sheriff of
Hinds County, Mississippi Sheriff. At that time, Janie Myles was employed as a Sergeant
in the Civil Process Division of the Hinds County Sheriff’s Department, where she had
been employed for more than 20 years.
7. Approximately two months after Victor Mason became sheriff , he promoted Janie

Myles from Sergeant to Lieutenant in the Civil Process Division. As a Lieutenant in the

Case 3:19-cv-00125-DP.]-FKB Document 1 Filed 02/15/19 Page 3 of 14

Civil Process Division, Janie Myles supervised seven employees, five deputies and two
administrative assistants.

8. Before Victor Mason promoted Janie Myles, he sent sexually tinged text messages
to at least three female employees and requested sexual favors from them in exchange for
working for the sheriff’s department. In June of 2016, Victor Mason began sending Janie

Myles sexually explicit text messages. Victor Mason repeatedly told Janie Myles he

wanted to “fuck” her in text messages and in telephone conversations. Victor Mason

invited Janie Myles to his office to lie down under the blanket on his couch while having
sex with him. Victor Mason instructed Janie Myles to enter his office through the back
door and to accompany him to the bathroom to have sex.

9. Victor Mason sent Janie Myles text messages in the morning, throughout the work
day and into the night. In between the text message exchanges, Victor Mason telephoned
Janie Myles to demand sexual favors. Janie Myles was not the only female employee of
the Hinds County Sheriff’s Department that Victor Mason sexually harassed after he
became sheriff.

10. Janie Myles told Victor Mason she was not interested in him and asked him to stop
asking her for sexual favors. Since Victor Mason was the person in the sheriff’s department
who had the sole authority to hire and fire employees, Janie Myles did not have anyone to
report Mason to. Victor Mason did not stop making unwanted and unwelcomed sexual
advances on Janie Myles until September of 2016 when Alicia Alexander complained that
Janie Myles caused her to be falsely arrested.

ll. During the investigation of Alicia Alexander’s complaint, Captain Richard Brown

called Janie Myles and told her Victor Mason directed him to dump her cell phone. Janie

Case 3:19-cv-00125-DP.]-FKB Document 1 Filed 02/15/19 Page 4 of 14

Myles told Captain Brown he could dump her cell phone but he was going to find sexually
explicit text messages from Victor Mason. Captain Brown told Janie Myles he would get
back to her. When Captain Brown called Janie Myles back, he told her Victor Mason told
him to forget about dumping her cell phone. Janie Myles told Captain Brown about Victor
Mason sexually harassing her. Captain Brown obtained a wfinen statement from Janie
Myles about the Alicia Alexander incident. No action was taken on Janie Myles’s
complaint about Victor Mason sexually harassing her.

12. Janie Myles was suspended with pay for two weeks. On October 17, 2016, Victor
Mason demoted Janie Myles from Lieutenant to Sergeant. Janie Myles was placed on
probation for 90 days.

13. On December 28, 2016, Cheryl Matory sued Victor Mason for sexual harassment.
On January 20, 2017, Cheryl Matory amended her Complaint and added Tomeca Barnes
as a plaintiff. Like Cheryl Matory, Tomeca Barnes sued `Victor Mason for sexual
harassment. On February 21 , 2017, Belendia Jones filed a lawsuit against Victor Mason
alleging he sexually harassed her.

14. Before Belendia Jones filed her lawsuit, Victor Mason learned she allegedly
showed their text message exchanges to employees of the sheriff’s department. Victor
Mason sought assistance from a mutual friend who invited Belendia Jones to attend a
meeting with him in Victor Mason’s office. During that meeting, Sheriff Mason
apologized to Belendia Jones, promised to send her to the law enforcement training
academy and asked her not to show her text messages to anyone else.

15. After Belendia Jones sued Victor Mason, Captain Brown called Janie Myles and

told her Victor Mason wanted to meet for breakfast at I-HOP at 474 Briarwood Drive near

Case 3:19-cv-00125-DP.]-FKB Document 1 Filed 02/15/19 Page 5 of 14

I-SS. Captain Brown, Janie Myles and Victor Mason arrived at the I-HOP in separate
vehicles. Once inside of I-HOP, a waitress seated them. Captain Brown ordered breakfast
and left the table to go to the men’s room.

16. While Captain Brown was away from the table, Victor Mason told Janie Myles, he
stopped the Federal Bureau of lnvestigations from arresting her after Alicia Alexander
claimed Janie Myles caused her to be falsely arrested. Victor Mason directed Janie Myles
to get rid of the text messages he sent her because “I don’t need you filing charges on me.
I don’t need that right now .”

17. Unbeknownst to Myles, the FBI had not contacted Victor Mason about the Alicia
Alexander matter and Victor Mason had not intervened with the FBI on Janie Myles’s
behalf. Afraid that she would lose her job if she did not keep silent about Victor Mason’s
unwanted and unwelcomed sexual advances, Janie Myles erased the text messages from
Victor Mason seeking sexual favors.

18. In April of 2017, Victor Mason called Janie Myles into his office, gave her badge
back to her and returned her to her position as Lieutenant.

19. In August of 2017 , Janie Myles complained to Victor Mason that her supervisor
Captain Nathaniel Ross told an Entergy employee she got her Lieutenant’s stripes back by
“fucking” Victor Mason. Janie Myles asked Mason to direct Nathaniel Ross to stop
spreading false rumors. Captain Ross and Janie Myles worked a sheriff’ s detail for
Entergy.

20, Two days later, Victor Mason walked into Janie Myles’s office and told her to
gather her things and go home for the day. When Janie Myles returned to work on August

17, 2018, Victor Mason called her and told her to pack all of`her things because he was

Case 3:19-cv-00125-DP.]-FKB Document 1 Filed 02/15/19 Page 6 of 14

moving her to the Raymond Detention Center. Victor Mason told Janie Myles that Captain
Ross did not want her in the civil process division. Victor Mason also told Janie Myles
that he still had a thing going on with the text messages. At that time, Victor Mason was
defending sexual harassment complaints lodged by three women.

21. Janie Myles reported to the Raymond Detention Center on August 20, 2018.
Captain Vincent Williams told Janie Myles, Victor Mason instructed him to find an empty
office for her. During the week of August 20th through the 24th and on August 27, 2018,
Janie Myles sat in her patrol car at the Raymond Detention Center because she did not have
an office. When Janie Myles was assigned an office, the office did not have a working
telephone and she did not have a computer to perform her job`duties.

22. In addition to transferring Janie Myles to a less prestigious location, Captain Ross
removed Janie Myles from the Entergy detail and replaced her with his stepdaughter who
was not eligible to work because she was not a certified law enforcement official.

23. While Janie Myles was stationed at the Raymond Detention Center, Michael Huff
called her and told her he had been instructed not to place her on the schedule for the
Mississippi State Fair. Upset by her transfer and the loss of job opportunities, Janie Myles
telephoned Victor Mason to report that Michael Huff told her Captain Brian McCurley
instructed him not to allow her to work the Mississippi State Fair.

24. Victor Mason asked Janie Myles if she applied to work the state fair. Janie Myles
told Victor Mason she was the first sheriff’s department employee to apply to work the
state fair. Janie Myles asked Victor Mason what was the problem. Victor Mason told her

he would call Captain McCurley to see what was going on. t

Case 3:19-cv-00125-DP.]-FKB Document 1 Filed 02/15/19 Page 7 of 14

25. After Janie Myles spoke to Victor Mason, he complained to Captain Brown about
her transfer and not being allowed to work the state fair. Captain Brown told Janie Myles
that he told Victor Mason that Pete Luke and the attorney for the sheriff ’s department were
trying to upset her because they knew if they upset her, she was going to file sexual
harassment charges against Victor Mason. During the Alicia Alexander litigation, Janie
Myles told her county hired attorney and the sheriff’s department attomey, Victor Mason
had sent her sexually explicit text messages and made sexual advances toward her. No
action was taken against Victor Mason and no investigation was conducted into Janie
Myles’s complaints about Victor Mason.

26. After Captain Brown spoke to Janie Myles, Victor Mason called Janie Myles to tell
her that he had spoken to Captain McCurley. Victor Mason told Janie Myles, Captain
McCurley said he was told not to allow her to work the state fair. Victor Mason told Janie
Myles he instructed Brian McCurley to call her to let her know that she would be allowed
to work the state fair.

27. Captain Brown subsequently called Janie Myles to tell her he was present when
Victor Mason called Captain McCurley and told him to call Janie Myles to tell her she
could work the state fair. Captain Brown told Janie Myles he told Victor Mason, Brian
McCurley never called her.

28. After Captain Brown spoke to Victor Mason, Captain McCurley called Janie Myles
and left a voice message instructing her that she could work the Mississippi State Fair.
Janie Myles told Captain Brown she called Captain McCurley back and asked him why

were they not going to allow her to work the Mississippi State Fair now.

Case 3:19-cv-00125-DP.]-FKB Document 1 Filed 02/15/19 Page 8 of 14

29. On or about September 26, 2018, undersigned counsel issued a subpoena to take
the deposition of Janie Myles in Jones v. Mason, Civil Action, 3:17-cv-00120-HTW-JCG.
On September 27, 2018, Belendia Jones was deposed in her case against Victor Mason.
On October 2, 2018, counsel for the sheriff’ s department sent`Janie Myles a text and asked
her if a subpoena had been served on her. Janie Myles told her she had been served. On
the same day, counsel for Hinds County, Mississippi filed a Motion to Quash Janie Myles’s
deposition,

30. Prior to receiving the text message from counsel for the sheriff’s department,
Captain Brown told Janie Myles he was scheduled to be deposed in Jones v. Mason, Civil
Action, 3:17-cv-00120-HTW-JCG. Captain Brown told Janie Myles, Victor Mason was
scheduled to sit for a deposition and that counsel for the sheriff’s department told them
undersigned counsel planned to file a sexual harassment lawsuit against Victor Mason on
her behalf. Captain Brown asked Janie Myles not to file a lawsuit against Victor Mason
and to allow him to work with Victor Mason to get her returned to her position downtown.
31. On October 3, 2018, Janie Myles appeared at a deposition pursuant to a subpoena
and testified under oath that Victor Mason sexually harassed her during the course and
scope of her employment with the Hinds County Sheriff’s Department. Janie Myles
testified that Victor Mason ordered her to destroy sexually explicit text messages he sent
her requesting sexual favors.

32. After Janie Myles testified in the deposition, Janie Myles continued to report to
work at the Raymond Detention Center where she was not allowed to perform any duties

in the Civil Process Division. At one point, Janie Myles was told she was supposed to

Case 3:19-cv-00125-DP.]-FKB Document 1 Filed 02/15/19 Page 9 of 14

serve process in the Second J udicial District of Hinds Countyl Afterafew days of allowing
Janie Myles to serve process, sheriff department officials halted that.

33. On October 8, 2018, Captain Nathaniel Ross completed a requisition or work order
for a “computer for Lt. Janie Myles.” On January 28, 2019, a computer has not been placed
in the office where Janie Myles worked.

34. On January 28, 2019, Sheriff Mason wrote Janie Myles and stated”: “this letter is
to inform you that as of January 28, 2019, you have been terminated from the Hinds County
Sheriff’s Office and relieved of your duties.” The letter was delivered to Janie Myles on
January 29, 2019 by two warrant deputies at her Hinds County home. The following day,
Victor Mason caused a fiier to be posted in Hinds County building stating “DO NOT
ALLOW JANIE MYLES into any Hinds County building without authorization from
Sheriff Mason. 1/28/19”

35. At all times pertinent herein, Victor Mason used his apparent authority to
proposition women for sexual favors and to condition their continued employment with the
Hinds County Sheriff’s Department on the willingness to have sex with him and/or to
remain silent about his unlawful sexual advances toward them.

36. In addition, Victor Mason treated male employees and white employees more
favorable than he treated Janie Myles. Upon information and b'elief, Victor Mason did not
fire a male deputy who used his patrol vehicle on different dates to take two vulnerable
adults to a hotel room where he allegedly had sex with them. Victor Mason invited Janie
Myles to sit in on his interview with the guardian of the two vulnerable adult who reported

the male deputy to Victor Mason.

Case 3:19-cv-00125-DP.]-FKB Document 1 Filed 02/15/19 Page 10 of 14

37. Victor Mason did not terminate the same male deputy when he used his county-
issue vehicle to transport a woman whose child had been taken away from her by the court
to her mother’s home to retrieve her child in the absence of a court order commanding the
return of the child from the grandmother to the mother.

38. Upon information and belief, Victor Mason did not fire a male deputy who used his
patrol vehicle to travel to Madison County, Mississippi to arrest a man without a warrant
after the sister-in-law of the male deputy accused the man of forcibly raping her. The male
deputy’s sister-in-law filed a complaint with the Jackson Police Department that she had
been raped. However, male deputies, including the brother~in-law of the alleged rape
victim, travelled from Hinds County to Madison County to arrest the man at his job. The
male deputies transported the man to the Raymond Detention Center where he was booked
and charged him with forcible rape and kidnapping

39. After a preliminary hearing in Jackson Municipal Court in which the judge heard
testimony from the alleged victim and reviewed dozens of text messages the alleged victim
sent the man, a Jackson Municipal Court judge dismissed the forcible rape and kidnapping
charges against the man. The man, however, lost his job after his false arrest.

40. Victor Mason also did not terminate a male deputy after he was involved in three
motor vehicle accidents in a county-issued vehicle. Victor Mason instituted a rule that
deputies would be terminated after their third motor vehicle accident in a county-issued
vehicle, but he did not follow the rule when a male deputy was involved in a third motor
vehicle accident in a county-issued vehicle.

41. Victor Mason’s employment with the Hinds County Sheriff’s Department did not

come to an end when he was sued by Cheryl Matory, Tomeca'Barnes and Belendia Jones.

10

Case 3:19-cv-00125-DP.]-FKB Document 1 Filed 02/15/19 Page 11 of 14

42. Victor Mason’s reason for terminating Janie Myles is a mere pretext to cover up his
discriminatory and retaliatory actions against her for breaking her silence about his
unwanted and unwelcomed sexual advances, asking him to put an end to Captain Ross
telling others she got her Lieutenant’s stripes back by “fucking” Victor Mason and for
testifying pursuant to a subpoena in a deposition on October '3, 2018 that Victor Mason
sexually harassed her and instructed her to destroy text messages he sent her requesting

sexual favors.

CAU§E OF ACTIQN§
EXUALLY HO TILE RK EN R NME T
UID PRO EXUAL HARA ME T

43. Plaintiff realleges all prior paragraphs of the Complaint as if set out here in full.
44. Plaintiff contends Mason’s repeated unwanted and unwelcomed demands had the
effect of unreasonably interfering with the Plaintiff’s work performance and creating an
intimidating, hostile and offensive working environment.
45. Plaintiff contends Victor Mason and Hinds County, Mississippi conditioned the
terms and conditions of her employment on her willingness to remain silent about Victor
Mason’s unwelcomed and unwanted sexual advances. At all times relevant herein,
Victor Mason was the policy maker for the Hinds County Sheriff’s Department and he
enjoyed the exclusive right to hire and fire employees.

46. As a proximate consequence of the actions of Mason, the Plaintiff suffered

emotional harm.

11

Case 3:19-cv-00125-DP.]-FKB Document 1 Filed 02/15/19 Page 12 of 14

SEX DISCRIMINATION
47 . Plaintiff realleges all prior paragraphs of the Complaint as if set out here in full.
48. Plaintiff contends Mason subjected her to discrimination on account of her sex by
continuously engaging her in sexual banter with him and asking her to destroy text
messages that substantiated his unwelcomed and unwanted sexual advances.
49. Plaintiff contends that Victor Mason treated her less fairly than he treated male
employees.
50. As a proximate consequence of the actions of Mason, the Plaintiff suffered
emotional harrn.
RAQE DISCRIMINATION
51. Plaintiff realleges all prior paragraphs of the Complaint as if set out here in full.
52. Plaintiff contends Mason subjected her to discrimination on account of her race
by treating white employees more favorably than he treated her.
53. As a proximate consequence of the actions of Mason, the Plaintiff suffered
emotional harm.
FIR§T AMENDMENT
54. Plaintiff realleges all prior paragraphs of the Complaint as if set out here in full.
55. Plaintiff contends that Victor Mason terminated her because she broke her silence
about his unwanted and unwelcomed sexual advances toward her, because she testified
in a deposition pursuant to a subpoena and because she would not agree not to sue him
for sexual harassment.
56. As a proximate consequence of the actions of Mason, the Plaintiff suffered

economic and emotional harm.

12

Case 3:19-cv-00125-DP.]-FKB Document 1 Filed 02/15/19 Page 13 of 14

DAMAGES
57. As a consequence of the foregoing misconduct of the defendants, Janie Myles
sustained pain and suffering, physical injury, great mental distress, depression, insomnia,
shock, fright and humiliation.
58. As a consequence of the foregoing misconduct of the Defendants, Janie Myles has
been damaged in an amount exceeding the jurisdictional requirements of this Court.

RELIEF

59. Plaintiff requests that the Court issue the following relief:

a. Enter declaratory relief declaring that the Defendants engaged in sexually
hostile work place harassment, quid pro quo sexual harassment and sex discrimination by
conditioning Plaintiff’s employment on her willingness to conceal Victor Mason’s
unwanted and unwelcomed sexual advances.

b. Enter an Order enjoining the Defendants from engaging in sexual harassment
and sex and race discrimination in the future.

c. Enter an Order enjoining the Defendants from terminating employees who
exercise their First Amendment right to free speech.

d. Award the Plaintiff reinstatement or in the alternative front pay, equitable
back pay, economic damages for their lost pay and fringe benefits, together with
compensatory from Hinds County, Mississippi and compensatory and punitive damages
against Victor Mason for intentional sex and race discrimination, sexual harassment,
retaliation in an amount to be determined by a jury of their peers.

e. Award Plaintiff attorney fees, costs and expenses of litigation and;

13

Case 3:19-cv-00125-DP.]-FKB Document 1 Filed 02/15/19 Page 14 of 14

f . Award such other relief to Which Plaintiff may be entitled under law.

WHEREFORE PREMISES CONSIDERED, Plaintiff demands judgment
against the Defendants in an amount exceeding the jurisdictional requirements of this
Court, all together with the costs and disbursement action, including attomeys’ fees, plus
interest, and for any other relief which this Court deems just and proper.

RESPECTFULLY SUBMITTED this, the /5 j of February, 2019,

;:FWM /Q¢z

 

 

Lisa M. Ross (MSB#9755)
P.O. Box 11264

Jackson, MS 39283-1264
(601) 981-7900 (telephone)
(601) 981-7917 (facsimile)
lross@lmrossatlaw.com

Attorn_ey for Plaintiff

14

